Exhibit 10.06
1997 STOCK OPTION PLAN
OF
CHATHAM TECHNOLOGIES, INC.
     1. PURPOSES OF THE PLAN. This stock option plan (the “Plan”) is intended to
provide an incentive to key employees (including directors and officers who are
key employees) and to consultants and directors who are not employees of CHATHAM
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), or any of its
Subsidiaries (as defined in Paragraph 19), and to offer an additional inducement
in obtaining the services of such persons. The Plan provides for the grant of
“incentive stock options” (“ISOs”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”) and nonqualified stock
options which do not qualify as ISOs (“NQSOs”). The Company makes no
representation or warranty, express or implied, as to the qualification of any
option as an “incentive stock option” under the Code.
     2. STOCK SUBJECT TO THE PLAN. Subject to the provisions of Paragraph 12,
the aggregate number of shares of Class A Common Stock, $.01 par value per
share, of the Company (“Common Stock”) for which options may be granted under
the Plan shall not exceed 150,000. Such shares of Common Stock shall consist of
authorized but unissued shares of Common Stock. Subject to the provisions of
Paragraph 13, any shares of Common Stock subject to an option which for any
reason expires, is canceled or is terminated unexercised or which ceases for any
reason to be exercisable, shall again become available for the granting of
options under the Plan. The Company shall at all times during the term of the
Plan reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the requirements of the Plan.
     3. ADMINISTRATION OF THE PLAN. The Plan shall be administered by the Board
of Directors of the Company (the “Board of Directors”) or a committee of the
Board of Directors (collectively, the “Committee”). Except as otherwise provided
by the Board of Directors, the By-laws of the Company or applicable law, a
majority of the members of the Committee shall constitute a quorum, and the acts
of a majority of the members present at any meeting at which a quorum is
present, and any acts approved in writing by all members without a meeting,
shall be the acts of the Committee.
     Subject to the express provisions of the Plan, the Committee shall have the
authority, in its sole discretion, to determine: the key employees, consultants
and Non-Employee Directors (as defined in Paragraph 19) who shall be granted
options; the type of option to be granted to a key employee; the times when an
option shall be granted; the number of shares of Common Stock to be subject to
each option; the term of each option; the date each option shall become
exercisable; whether an option shall be exercisable in whole, in part or in
installments and, if in installments, the number of shares of Common Stock to be
subject to each installment, whether the installments shall be cumulative, the
date each installment shall become exercisable and the term of each installment;
whether to accelerate the date of exercise of any option or installment; whether
shares of Common Stock may be issued upon the exercise of an option as partly
paid and, if so, the dates when future installments of the exercise price shall
become due and the amounts of such installments; the exercise price of each
option; the form of payment of the exercise price; whether to restrict the sale
or other disposition of the shares of Common Stock acquired upon the exercise of
an option and, if so, whether and under what conditions to waive any such
restriction; whether and under what conditions to subject all or a portion of
the grant or exercise of an option or the shares acquired pursuant to the
exercise of an option to the fulfillment of certain restrictions or
contingencies as specified in the contract referred to in Paragraph 11 hereof
(the “Contract”), including without limitation, restrictions or contingencies
relating to entering into a covenant not to compete with the Company, any of its
Subsidiaries or a Parent (as defined in Paragraph 19), to financial objectives
for the Company, any of its Subsidiaries or a Parent, a division of any of the
foregoing, a product line or other category, and/or to the period of continued
employment of the optionee with the Company, any of its Subsidiaries or a
Parent, and to determine whether such restrictions or contingencies have been
met; whether an optionee is Disabled (as defined in Paragraph 19); the amount,
if any, necessary to satisfy the obligation of the Company, a Subsidiary or
Parent to withhold taxes or other amounts; the fair market value of a share of
Common Stock; to construe the respective Contracts and the Plan; with the
consent of the optionee, to cancel or modify an option, provided, that the
modified provision is permitted to be included in an option granted

 



--------------------------------------------------------------------------------



 



under the Plan on the date of the modification, and further, provided, that in
the case of a modification (within the meaning of Section 424(h) of the Code) of
an ISO, such option as modified would be permitted to be granted on the date of
such modification under the terms of the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; and to make all other determinations
necessary or advisable for administering the Plan. Any controversy or claim
arising out of or relating to the Plan, any option granted under the Plan or any
Contract shall be determined unilaterally by the Committee in its sole
discretion. The determinations of the Committee on the matters referred to in
this Paragraph 3 shall be conclusive and binding on the parties. No member or
former member of the Committee shall be liable for any action, failure to act or
determination made in good faith with respect to the Plan, any Contract or any
option hereunder.
     4. ELIGIBILITY. The Committee may from time to time, in its sole
discretion, consistent with the purposes of the Plan, grant options to (a) key
employees (including officers and directors who are key employees) of the
Company or any of its Subsidiaries, (b) consultants to the Company or any of its
Subsidiaries and (c) Non-Employee Directors. In no event, however, may any
consultant or Non-Employee Director participate in the Plan if such
participation is (a) prohibited, or (b) restricted (either absolutely or subject
to various securities requirements, whether legal or administrative, being
complied with), in the jurisdiction in which such consultant or Non-Employee
Director is resident under the relevant securities laws of that jurisdiction.
Provided Always That in the case of (b) above, the relevant consultant’s or
Non-Employee Director’s participation in the Plan may be effected at the
absolute discretion of the Committee if compliance with the relevant securities
requirements of the jurisdiction in which such consultant or Non-Employee
Director is resident is not impractical (having regard to the nature of those
requirements) and would not involve undue expense. Such options granted shall
cover such number of shares of Common Stock as the Committee may determine, in
its sole discretion, as set forth in the applicable Contract; provided, however,
that the aggregate market value (determined at the time the option is granted in
accordance with Paragraph 5) of the shares of Common Stock for which any
eligible employee may be granted ISOs under the Plan or any other plan of the
Company, or of a Parent or a Subsidiary of the Company, which are exercisable
for the first time by such optionee during any calendar year shall not exceed
$100,000. Such ISO limitation shall be applied by taking ISOs into account in
the order in which they were granted. Any option granted in excess of such ISO
limitation amount shall be treated as a NQSO to the extent of such excess.
     5. EXERCISE PRICE. The exercise price of the shares of Common Stock under
each option shall be determined by the Committee, in its sole discretion, as set
forth in the applicable Contract; provided, however, that the exercise price of
an ISO shall not be less than the fair market value of the Common Stock subject
to such option on the date of grant; and further, provided, that if, at the time
an ISO is granted, the optionee owns (or is deemed to own under Section 424(d)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, of any of its Subsidiaries or of a
Parent, the exercise price of such ISO shall not be less than 110% of the fair
market value of the Common Stock subject to such ISO on the date of grant. In no
event may the exercise price be less than the par value of a share.
     The fair market value of a share of Common Stock on any day shall be (a) if
the principal market for the Common Stock is a national securities exchange, the
average of the highest and lowest sales prices per share of Common Stock on such
day as reported by such exchange or on a composite tape reflecting transactions
on such exchange, (b) if the principal market for the Common Stock is not a
national securities exchange and the Common Stock is quoted on The Nasdaq Stock
Market (“Nasdaq”), and (i) if actual sales price information is available with
respect to the Common Stock, the average of the highest and lowest sales prices
per share of Common Stock on such day on Nasdaq, or (ii) if such information is
not available, the average of the highest bid and lowest asked prices per share
of Common Stock on such day on Nasdaq, or (c) if the principal market for the
Common Stock is not a national securities exchange and the Common Stock is not
quoted on Nasdaq, the average of the highest bid and lowest asked prices per
share of Common Stock on such day as reported on the OTC Bulletin Board Service
or by National Quotation Bureau, Incorporated or a comparable service; provided,
however, that if clauses (a), (b) and (c) of this Paragraph are all
inapplicable, or if no trades have been made or no quotes are available for such
day, the fair market value of the Common Stock shall be determined by the Board
of Directors or the Committee by any method consistent with applicable
regulations adopted by the Treasury Department relating to stock options.
     6. TERM. The term of each option granted pursuant to the Plan shall be such
term as is established by the Committee, in its sole discretion, as set forth in
the applicable Contract; provided, however, that the term of

-2-



--------------------------------------------------------------------------------



 



each ISO granted pursuant to the Plan shall be for a period not exceeding
10 years from the date of grant thereof; and further, provided, that if, at the
time an ISO is granted, the optionee owns (or is deemed to own under Section
424(d) of the Code) stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company, of any of its Subsidiaries or of a
Parent, the term of the ISO shall be for a period not exceeding five years from
the date of grant. Options shall be subject to earlier termination as
hereinafter provided.
     7. EXERCISE. An option (or any part or installment thereof), to the extent
then exercisable, shall be exercised by giving written notice to the Company at
its principal office stating which option is being exercised, specifying the
number of shares of Common Stock as to which such option is being exercised and
accompanied by payment in full of the aggregate exercise price therefor (or the
amount due on exercise if the applicable Contract permits installment payments)
in cash or by certified check equal to the aggregate exercise price of all
options being exercised, or with any combination of cash, certified check or
shares of Common Stock having such value. The Company shall not be required to
issue any shares of Common Stock pursuant to any such option until all required
payments, including any required withholding, have been made.
     A person entitled to receive Common Stock upon the exercise of an option
shall not have the rights of a stockholder with respect to such shares of Common
Stock until the date of allotment of such shares.
     In no case may a fraction of a share of Common Stock be purchased or issued
under the Plan.
     8. TERMINATION OF RELATIONSHIP. Except as may otherwise be expressly
provided in the applicable Contract, an optionee whose relationship with the
Company, its Parent and Subsidiaries as an employee or a consultant has
terminated for any reason (other than as a result of the death or Disability of
the optionee) may exercise his options, to the extent exercisable on the date of
such termination, at any time within three months after the date of termination,
but not thereafter and in no event after the date the option would otherwise
have expired; provided, however, that if such relationship is terminated either
(a) for Cause (as defined in Paragraph 19), or (b) without the consent of the
Company, such option shall terminate immediately. Except as may otherwise be
expressly provided in the applicable Contract, options granted under the Plan to
an employee or consultant shall not be affected by any change in the status of
the optionee so long as the optionee continues to be an employee of, or a
consultant to, the Company, or any of the Subsidiaries or a Parent (regardless
of having changed from one to the other or having been transferred from one
corporation to another).
     For the purposes of the Plan, an employment relationship shall be deemed to
exist between an individual and the Company, any of its Subsidiaries or a Parent
if, at the time of the determination, the individual was an employee of such
corporation for purposes of Section 422(a) of the Code. As a result, an
individual on military, sick leave or other bona fide leave of absence shall
continue to be considered an employee for purposes of the Plan during such leave
if the period of the leave does not exceed 90 days, or, if longer, so long as
the individual’s right to reemployment with the Company, any of its Subsidiaries
or a Parent is guaranteed either by statute or by contract. If the period of
leave exceeds 90 days and the individual’s right to reemployment is not
guaranteed by statute or by contract, the employment relationship shall be
deemed to have terminated on the 91st day of such leave.
     Except as may otherwise be expressly provided in the applicable Contract,
an optionee whose relationship with the Company as a Non-Employee Director
ceases for any reason (other than as a result of his death or Disability) may
exercise his options, to the extent exercisable on the date of such termination,
at any time within three months after the date of termination, but not
thereafter and in no event after the date the option would otherwise have
expired; provided, however, that if such relationship is terminated for Cause,
such option shall terminate immediately. Except as may otherwise be expressly
provided in the applicable Contract, options granted to a Non-Employee Director
shall not be affected by the optionee becoming an employee of the Company, any
of its Subsidiaries or a Parent.
     Nothing in the Plan or in any option granted under the Plan shall confer on
any optionee any right to continue in the employ of, or as a consultant to, the
Company, any of its Subsidiaries or a Parent, or as a director of the Company,
or interfere in any way with any right of the Company, any of its Subsidiaries
or a Parent to terminate the optionee’s relationship at any time for any reason
whatsoever without liability to the Company, any of its Subsidiaries or a
Parent.

-3-



--------------------------------------------------------------------------------



 



     9. DEATH OR DISABILITY OF AN OPTIONEE. Except as may otherwise be expressly
provided in the applicable Contract, if an optionee dies (a) while he is an
employee of, or consultant to, the Company, any of its Subsidiaries or a Parent,
(b) within three months after the termination of such relationship (unless such
termination was for Cause or without the consent of the Company) or (c) within
one year following the termination of such relationship by reason of his
Disability, the options that were granted to him as an employee or consultant
may be exercised, to the extent exercisable on the date of his death, by his
Legal Representative (as defined in Paragraph 19) at any time within one year
after death, but not thereafter and in no event after the date the option would
otherwise have expired.
     Except as may otherwise be expressly provided in the applicable Contract,
any optionee whose relationship as an employee of, or consultant to, the
Company, its Parent and Subsidiaries has terminated by reason of such optionee’s
Disability may exercise the options that were granted to him as an employee or
consultant, to the extent exercisable upon the effective date of such
termination, at any time within one year after such date, but not thereafter and
in no event after the date the option would otherwise have expired.
     Except as may otherwise be expressly provided in the applicable Contract,
any optionee whose relationship as a Non-Employee Director ceases as a result of
his death or Disability may exercise the options that were granted to him as a
Non-Employee Director, to the extent exercisable on the date of such
termination, at any time within one year after the date of termination, but not
thereafter and in no event after the date the option would otherwise have
expired. In the case of the death of the Non-Employee Director, the option may
be exercised by his Legal Representative.
     10. COMPLIANCE WITH SECURITIES LAWS. The Committee may require, in its sole
discretion, as a condition to the exercise of any option that either (a) a
Registration Statement under the Securities Act of 1933, as amended (the
“Securities Act”), with respect to the shares of Common Stock to be issued upon
such exercise shall be effective and current at the time of exercise, or
(b) there is an exemption from registration under the Securities Act for the
issuance of the shares of Common Stock upon such exercise. Nothing herein shall
be construed as requiring the Company to register shares subject to any option
under the Securities Act or to keep any Registration Statement effective or
current.
     The Committee may require, in its sole discretion, as a condition to the
receipt of an option or the exercise of any option that the optionee execute and
deliver to the Company his representations and warranties, in form, substance
and scope satisfactory to the Committee, which the Committee determines are
necessary or convenient to facilitate the perfection of an exemption from the
registration requirements of the Securities Act, applicable state securities
laws or other legal requirement, including without limitation that (a) the
shares of Common Stock to be issued upon the exercise of the option are being
acquired by the optionee for his own account, for investment only and not with a
view to the resale or distribution thereof, and (b) any subsequent resale or
distribution of shares of Common Stock by such optionee will be made only
pursuant to (i) a Registration Statement under the Securities Act which is
effective and current with respect to the shares of Common Stock being sold, or
(ii) a specific exemption from the registration requirements of the Securities
Act, but in claiming such exemption, the optionee shall prior to any offer of
sale or sale of such shares of Common Stock provide the Company with a favorable
written opinion of counsel satisfactory to the Company, in form, substance and
scope satisfactory to the Company, as to the applicability of such exemption to
the proposed sale or distribution.
     In addition, if at any time the Committee shall determine, in its sole
discretion, that the listing or qualification of the shares of Common Stock
subject to any option on any securities exchange, Nasdaq or under any applicable
law, or the consent or approval of any governmental agency or regulatory body,
is necessary or desirable as a condition to, or in connection with, the granting
of an option or the issuing of shares of Common Stock thereunder, such option
may not be granted and such option may not be exercised in whole or in part
unless such listing, qualification, consent or approval shall have been effected
or obtained free of any conditions not acceptable to the Committee.
     11. CONTRACTS. Each option shall be evidenced by an appropriate Contract
which shall be duly executed by the Company and the optionee, and shall contain
such terms, provisions and conditions not inconsistent herewith as may be
determined by the Committee. The terms of each option and Contract need not be
identical.

-4-



--------------------------------------------------------------------------------



 



     12. ADJUSTMENTS UPON CHANGES IN COMMON STOCK. Notwithstanding any other
provision of the Plan, in the event of:
     (a) a stock dividend, recapitalization, merger or consolidation in which
the Company is the surviving corporation, or a spin-off, split-up, combination
or exchange of shares or the like which results in a change in the number or
kind of shares of Common Stock which is outstanding immediately prior to such
event, the Committee shall appropriately adjust the aggregate number and kind of
shares subject to the Plan, the aggregate number and kind of shares subject to
each outstanding option and the exercise price thereof. Such adjustments shall
be conclusive and binding on all parties and may provide for the elimination of
fractional shares which might otherwise be subject to options without payment
therefor.
     (b) the liquidation or dissolution of the Company, or a merger to which the
Company is a party whether or not it is the surviving corporation or a
consolidation or a sale by the Company of all or substantially all of its
assets, then, except as set forth below, the options granted hereunder which are
outstanding or unvested as of the date of such event, shall continue to be
outstanding and the optionee shall be entitled to receive an option to acquire
the type and amount of consideration which he would have been entitled to
receive if he had exercised the options granted hereunder immediately prior to
the transaction and actually owned the shares of common stock subject to such
option. The exercise price of the resultant option shall be determined by the
Committee in its sole discretion such that the aggregate exercise price payable
with respect to the resultant option shall be equal to the aggregate exercise
price payable with respect to the option granted under the Plan.
Notwithstanding the foregoing, the Company shall have the right, by written
notice, provided to an optionee sent no later than 15 days prior to the proposed
liquidation, dissolution, merger or other transaction, to advise the optionee
that upon consummation of the transaction all options granted to any optionee
under the Plan shall terminate and be void, in which event, the optionee shall
have right to exercise all options then currently exercisable in accordance with
the terms of the applicable option Contract within 10 days after the date of the
notice from the Company.
     13. AMENDMENTS AND TERMINATION OF THE PLAN. The Plan was adopted by the
Board of Directors on August 13, 1997. No ISO may be granted under the Plan
after August 12, 2007: The Board of Directors, without further approval of the
Company’s stockholders, may at any time suspend or terminate the Plan, in whole
or in part, or amend it from time to time in such respects as it may deem
advisable, including, without limitation, in order that ISOs granted hereunder
meet the requirements for “incentive stock options” under the Code, to comply
with any change in applicable law, regulations, rulings or interpretations of
any administrative agency; provided, however, that no amendment shall be
effective without the requisite prior or subsequent stockholder approval which
would (a) except as contemplated in Paragraph 12, increase the maximum number of
shares of Common Stock for which options may be granted under the Plan,
(b) change the eligibility requirements to receive options hereunder or (c) make
any other change for which applicable law requires stockholder approval. No
termination, suspension or amendment of the Plan shall, without the consent of
the optionee, adversely affect his rights under any option granted under the
Plan. The power of the Committee to construe and administer any option granted
under the Plan prior to the termination or suspension of the Plan nevertheless
shall continue after such termination or during such suspension.
     14. NON-TRANSFERABILITY. No option granted under the Plan shall be
transferable otherwise than by will or the laws of descent and distribution, and
options may be exercised, during the lifetime of the optionee, only by the
optionee or his Legal Representatives. Except to the extent provided above,
options may not be assigned, transferred, pledged, hypothecated or disposed of
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process, and any such attempted assignment,
transfer, pledge, hypothecation or disposition shall be null and void ab initio
and of no force or effect.
     15. WITHHOLDING TAXES. The Company, a Subsidiary or Parent may withhold
cash, in an amount equal to the amount which the Committee determines is
necessary to satisfy the obligation of the Company, a Subsidiary or Parent to
withhold Federal, state and local income taxes or other amounts incurred by
reason of the grant, vesting, exercise or disposition of an option, or the
disposition of the underlying shares of Common Stock.

-5-



--------------------------------------------------------------------------------



 



Alternatively, the Company may require the holder to pay to the Company such
amount, in cash, promptly upon demand.
     16. LEGENDS; PAYMENT OF EXPENSES. The Company may endorse such legend or
legends upon the certificates for shares of Common Stock issued upon exercise of
an option under the Plan and may issue such “stop transfer” instructions to its
transfer agent in respect of such shares as it determines, in its discretion, to
be necessary or appropriate to (a) prevent a violation of, or to perfect an
exemption from, the registration requirements of the Securities Act and any
applicable state securities laws, (b) implement the provisions of the Plan or
any agreement between the Company and the optionee with respect to such shares
of Common Stock, or (c) permit the Company to determine the occurrence of a
“disqualifying disposition,” as described in Section 421(b) of the Code, of the
shares of Common Stock issued or transferred upon the exercise of an ISO granted
under the Plan.
     The Company shall pay all issuance taxes with respect to the issuance of
shares of Common Stock upon the exercise of an option granted under the Plan, as
well as all fees and expenses incurred by the Company in connection with such
issuance.
     17. USE OF PROCEEDS. The cash proceeds received upon the exercise of an
option under the Plan shall be added to the general funds of the Company and
used for such corporate purposes as the Board of Directors may determine.
     18. SUBSTITUTIONS AND ASSUMPTIONS OF OPTIONS OF CERTAIN CONSTITUENT
CORPORATIONS. Anything in this Plan to the contrary notwithstanding, the Board
of Directors may, without further approval by the stockholders, substitute new
options for prior options of a Constituent Corporation (as defined in
Paragraph 19) or assume the prior options of such Constituent Corporation.
     19. DEFINITIONS. For purposes of the Plan, the following terms shall be
defined as set forth below:
     (a) “Cause” shall mean (i) in the case of an employee or consultant, if
there is a written employment or consulting agreement between the optionee and
the Company, any of its Subsidiaries or a Parent which defines termination of
such relationship for cause, cause as defined in such agreement, and (ii) in all
other cases, cause as defined by applicable state law.
     (b) “Constituent Corporation” shall mean any corporation which engages with
the Company, any of its Subsidiaries or a Parent in a transaction to which
Section 424(a) of the Code applies (or would apply if the option assumed or
substituted were an ISO), or any Parent or any Subsidiary of such corporation.
     (c) “Disability” shall mean a permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
     (d) “Legal Representative” shall mean the executor, administrator or other
person who at the time is entitled by law to exercise the rights of a deceased
or incapacitated optionee with respect to an option granted under the Plan.
     (e) “Non-Employee Director” shall mean a person who is a director of the
Company, but is not an employee of the Company, any of its Subsidiaries or a
Parent.
     (f) “Parent” shall have the same definition as “parent corporation” in
Section 424(e) of the Code.
     (g) “Subsidiary” shall have the same definition as “subsidiary corporation”
in Section 424(f) of the Code.

-6-



--------------------------------------------------------------------------------



 



     20. GOVERNING LAW; CONSTRUCTION. The Plan, the options and Contracts
hereunder and all related matters shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflict
of law provisions that would defer to the substantive laws of another
jurisdiction.
     Neither the Plan nor any Contract shall be construed or interpreted with
any presumption against the Company by reason of the Company causing the Plan or
Contract to be drafted. Whenever from the context it appears appropriate, any
term stated in either the singular or plural shall include the singular and
plural, and any term stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter.
     21. PARTIAL INVALIDITY. The invalidity, illegality or unenforceability of
any provision in the Plan, any option or Contract shall not affect the validity,
legality or enforceability of any other provision, all of which shall be valid,
legal and enforceable to the fullest extent permitted by applicable law.
     22. STOCKHOLDER APPROVAL. The Plan shall be subject to approval by a
majority of the votes present in person or by proxy and entitled to vote hereon
at the next duly held meeting of the Company’s stockholders at which a quorum is
present. No options granted hereunder may be exercised prior to such approval;
provided, however, that the date of grant of any option shall be determined as
if the Plan had not been subject to such approval. Notwithstanding the
foregoing, if the Plan is not approved by a vote of the stockholders of the
Company on or before August 17, 1998, then the Plan and any options granted
hereunder shall terminate.
     23. OPTION EXCHANGE PROGRAM.
     Notwithstanding any other provision of this Plan to the contrary, upon
approval of this amendment by the shareholders of Flextronics International Ltd.
(“Flextronics”), the Board of Directors of Flextronics, the Compensation
Committee of its board or any designee of its board or the committee may provide
for, and Flextronics may implement, a one-time Option exchange offer, pursuant
to which certain outstanding Options would, at the election of the holder of
such Options be surrendered to Flextronics for cancellation, whereupon the
surrendered Options shall terminate and have no legal effect whatsoever, in
exchange for the grant of a lesser number of new Options, which new Options may
have reduced exercise prices and different vesting and expiration periods from
the surrendered Options; provided, however, that such offer shall be commenced
within twelve months of the date of such shareholder approval. For the avoidance
of doubt, the surrendering and cancellation of the Options shall not at any
time, result in Flextronics acquiring, directly or indirectly, a right or
interest in the surrendered Options.

-7-